Title: From John Adams to William Stephens Smith, 6 September 1812
From: Adams, John
To: Smith, William Stephens



My dear Sir.
Quincy September. 6. 1812.

My heart is one day as light as air and the next as heavy as lead. The Name of Hull, at one hour exalts my Imagination like a balloon to the Clouds: And a few Hours Afterwards the Same monosyllable depresses it to the Subterranean Caverns where Earthquakes are generated.
How it has happened, that your Letter to your Mother of last December has never been acknowledged I know not. She read it to me at the time. The Sentiments were conformable to your uniform Conversation with me during your Visit to Us in the Fall and appeared to me So judicious, So obvious and correct that I had not a doubt in my mind that Mr Madison and all his heads of department Governor Hull and all his principal Officers, General Dearborne and his principal Officers, were as well Apprised of them as you were. I therefore thought little more abought it: presuming that Madam who is the most punctual Correspondent I know, would have done and had done due honour to it. But last Evening, the Harrows of the Newspapers brought to recollection, some faint Recollection of your Conversations and Letters. The Cabinet was searched and the Letter found. Your Mother will make her Apology, I presume.
I shall pursue this subject no further, at present Another of great importance presents.
Has our Nation the Hydrophobia! Should a foot have been Set in Canada untill We had a decided Overbearing, Annihilating Superiority of Naval Power upon all the Lakes. But this is of less importance than another Inquiry, One the Northwestern, the Transalleganian and the Southern Atlantic States, united and energetical and powerfull enough to Conquer Canada, shall we hear of the Tomahawk, and Scalping Knife; Applied to thousands of Families on our Northwestern Frontier; Will the northern States much longer consent to be hewers of Wood! Have the Federalists any pure Federalist in View as a Candidate?
Is De Witt, a Friend to Commerce and determined to promote a Naval Power for its Protection? That he is not so learned in Books nor so deep in Meditation and Contemplation as Madison is most certain, that he is more honest Religious or Sincere than Madison I have no Reason to believe. Tell me whether he will have the Votes of New York New Jersey, Pensilvania or Maryland for President? In my Opinion it is of no importance who is President if he cannot conciliate the Northern States to this War.—
I have repeatedly explained to you, my Idea of the Politicks of New York That it is and always has been a Feudal System in Miniature: Barons Wars in Embrio. Though I doubt not you meant well, I am confident you have committed gross Errors in Attaching yourself so closely once to Chanceller Livingston and Afterwards to Col. Burr, and Miranda. And in my Opinion you was inexcusable in your open Affront both to Jefferson and Madison.
I have here written to you in the Stile of a Father, as I have a right to do. I think at the Same time, it is a Misfortune to this Nation that your Talents Qualities and Experience and Military Science Should be lost to the Nation. If you answer this Letter, you shall hear more from your Affectionate / Father in Law.
John Adams.